Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
	The replacement drawings, filed on 6/10/2022, are accepted and approved.  	 

Allowable Subject Matter
	Claims 10-20 are allowed.  	 
	
Reason for Allowability
The following is an examiner's statement of reasons for allowance: in combination with other limitations recited in the claims, the primary reason for the allowance is the following inventive features of a rotor for a wound rotor-type synchronous electric machine, comprising: a rotor shaft configured to be rotationally mounted around the axis thereof, an assembly of laminations mounted coaxially on the rotor shaft, said assembly of laminations including a plurality of radially salient poles and at least one axial opening, a winding of electrically conductive wires being configured to be wrapped around each pole, 
guide heads [3] for guiding the electrically conductive wires around each pole being arranged axially on either side of the assembly of laminations, each guide head being supplied with a central orifice for passage of the shaft, and 
a guide head support [4] including an internal radial face [41] inserted between said assembly of laminations and each guide head such that the internal radial face [41] of said guide head support [4] bears against an axial end external radial face of said assembly of laminations, wherein a peripheral surface [42] of said guide head support projecting axially outward from the internal radial face [41] thereof is in contact with a contact face [33] of said guide head [3] oriented radially toward the outside thereof, such that said guide head [3] radially abuts against said peripheral surface [42] of said guide head support [4], and said guide head support is shrink-fitted onto the rotor shaft.
	
The above paragraph with pictorial reference numbers are only for reason of allowability, without changing scope of the allowable claims. 
Comparing to the prior-art of the record, the following prior art refs disclose a guide head and a guide head support, but not with the claimed inventive features (see the above italic bolded font section).

    PNG
    media_image1.png
    707
    1281
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    735
    1607
    media_image2.png
    Greyscale

Thus, none of the prior art references of the record, either stand-alone or in combination, has taught or suggest the above-mentioned features in combination with other limitations recited in the claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-2030.  The examiner can normally be reached on M-TH 7:30 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TRAN N NGUYEN/Primary Examiner, Art Unit 2834